Exhibit 10.3

 

FORM OF PERFORMANCE AWARD AGREEMENT

 

THIS PERFORMANCE AWARD AGREEMENT (this “Agreement”) is made as of the 18th day
of March, 2013, between DYNEGY INC., a Delaware corporation (“Dynegy”), and all
of its Affiliates (collectively, the “Company”), and Named Employee
(“Employee”).  A copy of the Dynegy Inc. 2012 Long Term Incentive Plan (the
“Plan”) is annexed to this Agreement and shall be deemed a part of this
Agreement as if fully set forth herein.  Unless the context otherwise requires,
all terms that are not defined herein but which are defined in the Plan shall
have the same meaning given to them in the Plan when used herein.

 

1.                                      The Plan.  Employee acknowledges receipt
of a copy of the Plan, and agrees that this Performance Award shall be subject
to all of the terms and provisions of the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, and to all of the terms and
conditions of this Agreement.

 

2.                                      The Grant.  The Compensation and Human
Resources Committee of the Board of Directors (the “Committee”) granted to
Employee on March 18, 2013 (“Effective Date”), a Performance Award of a
designated number of performance units, each of which has a designated value
equivalent to Dynegy’s Stock Price as of the Effective Date. No portion of the
Performance Units will be earned if the Company’s performance is below the
Minimum level of performance.  The performance criteria are designated in
Section 3 and on Exhibit 1 to this Agreement.

 

3.                                      Performance Period and Performance
Goals.  Subject to the provisions of Sections 5 and 6 of this Agreement, the
performance period for purposes of determining whether the Performance Award
will be paid shall be January 1, 2013 through December 31, 2015 (the
“Performance Period”).  The Performance Criteria for purposes of determining
whether, and the extent to which, the Performance Award will be paid are set
forth in Exhibit 1 to this Agreement, which Exhibit is made a part of this
Agreement.

 

4.                                      Payment.  Subject to the provisions of
Sections 5 and 6 of this Agreement, following the end of the Performance Period,
Employee shall be entitled to receive the payment of an amount not exceeding the
maximum value of the Performance Award, based on the achievement of the
Performance Criteria set forth in Exhibit 1 for such Performance Period, as
determined and certified in writing by the Committee.  Payment of the
Performance Award may be made in a lump sum in Dynegy Common Stock and shall be
made not earlier than January 1, 2016 and not later than March 15, 2016 or such
other time as complies with Code Section 409A.

 

5.                                      Termination.  The Performance Award
shall terminate if Employee does not remain continuously in the employ of the
Company or does not continue to perform services as a Consultant or Director for
the Company at all times during the Performance Period, except that:

 

--------------------------------------------------------------------------------


 

(a)                                 if the Employee is determined to be disabled
(as defined in the Company’s long term disability program or plan in which the
Employee is a participant or, if the Employee does not participate in any such
plan, as defined in the Dynegy Inc. Long Term Disability Plan, as amended, or
the successor plan thereto) or in the event of the death of the Employee, all
Performance Units shall become vested at Target level of performance.  In such
case, Employee or Employee’s legal representative, or the person, if any, who
acquired the Performance Award by bequest or inheritance or by reason of the
death of Employee, shall be entitled to receive any payment with respect to the
Performance Award in accordance with this Agreement, or

 

(b)                                 if the Employee’s employment with the
Company terminates by reason of Involuntary Termination, then the Performance
Units shall become vested at Target level of performance by multiplying the
payment by a fraction, the numerator of which shall be the number of calendar
days that elapsed between the date of Employee’s termination and the Effective
Date and the denominator of which shall be [NUMBER] but in no case shall such
fraction be greater than one (1), or

 

(c)                                  if the Employee’s employment with the
Company terminates by reason of retirement following the date on which such
Employee has (I) reached sixty (60) years of age and (II) completed at least ten
(10) years of service as an employee of the Company, then the Performance Unites
shall become vested upon completion of the performance period based upon actual
level of performance by multiplying the payment by a fraction, the numerator of
which shall be the number of calendar days that elapsed between the date of
Employee’s termination and the Effective Date and the denominator of which shall
be [NUMBER] but in no case shall such fraction be greater than one (1).

 

6.                                      Corporate Change. If a Corporate Change
occurs during the Performance Period, provided the ending share would entitle
Employee to receive a Performance Award based upon the performance goals set
forth in Exhibit 1 to this Agreement Employee shall receive a payment with
respect to the Performance Award, which shall be determined by using either, as
applicable (a) the agreed price per share received by the shareholders of Dynegy
as a result of the Corporate Change, or if there is no agreed price per Share,
then (b) the average closing Dynegy Inc. share price for the twenty (20)
consecutive trading days immediately preceding the effective date of the
Corporate Change, as the ending Share price for the Performance Period.  Such
payment, if any, shall be made regardless of whether Employee’s employment with
the Company is terminated (other than for Cause) on or after the effective date
of such Corporate Change, and shall be made in stock or cash to Employee as soon
as administratively feasible but no later than the later of December 31 of the
calendar year in which the Corporate Change occurs or the 15th day of the third
month following the effective date of the Corporate Change.  The Performance
Period shall end as of the effective date of a Corporate Change, and any
Performance Award payments hereunder shall only be made in accordance with this
Section.  Notwithstanding anything contained herein to the contrary, any
Corporate Change within the first twelve (12) months of the Performance Period
would entitle Employee to receive a Performance Award at Target leve of
performance.

 

--------------------------------------------------------------------------------


 

7.                                      Status of Stock.  Employee agrees that
any Shares distributed pursuant to this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws.  Employee also agrees that (a) the
certificates representing the Shares may bear such legend or legends as the
Committee in its sole discretion deems appropriate in order to assure compliance
with applicable securities laws and (b) the Company may refuse to register the
transfer of the Shares on the stock transfer records of the Company, and may
give related instructions to its transfer agent, if any, to stop registration of
such transfer, if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law.

 

8.                                      Employment Relationship.  For purposes
of this Agreement, Employee shall be considered to be in the employment of the
Company as long as Employee remains an employee of the Company or an Affiliate
(as such term is defined in the Plan).  Nothing in the adoption of the Plan or
the grant of the Performance Award thereunder pursuant to this Agreement shall
confer upon Employee the right to continued employment by the Company or affect
in any way the right of the Company to terminate such employment at any time. 
Unless otherwise provided in a written employment agreement or by applicable
law, Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either Employee or the
Company for any reason whatsoever, with or without cause.  Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee in its sole
discretion, and its determination shall be final and binding on all parties.

 

9.                                      Withholding of Tax.  To the extent that
payment of the Performance Award results in compensation income to Employee for
federal or state income tax purposes, the Company is authorized to withhold from
any cash or Stock distributable to the Employee under this Agreement) then or
thereafter payable to Employee any tax required to be withheld by reason of such
resulting compensation income.

 

10.                               Code Section 409A.  If it is subsequently
determined by the Committee, in its sole discretion, that the terms and
conditions of this Agreement and/or the Plan are not compliant with Code
Section 409A, or any Treasury regulations or Internal Revenue Service guidance
promulgated thereunder, this Agreement and/or the Plan may be amended
accordingly.

 

11.                               Miscellaneous.

 

(a)                                 This grant is subject to all the terms,
conditions, limitations and restrictions contained in the Plan.  In the event of
any conflict or inconsistency between the terms hereof and the terms of the
Plan, the terms of the Plan shall be controlling.  In the event of any conflict
or inconsistency between the terms hereof and the terms of the Dynegy Inc.
Executive Severance Pay Plan, including any amendments or supplements thereto,
or the Dynegy Inc. Severance Pay Plan, including any amendments or supplements
thereto, the terms hereof shall be controlling.

 

(b)                                 Any notices or other communications provided
for in this Agreement shall be sufficient if in writing. In the case of
Employee, such notices or communications shall be effectively delivered when
hand delivered to Employee at his or her principal place of

 

--------------------------------------------------------------------------------


 

employment or when sent by registered or certified mail to Employee at the last
address Employee has filed with the Company. In the case of the Company, such
notices or communications shall be effectively delivered when sent by registered
or certified mail to the Company at its principal executive offices.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has agreed to and accepted
the terms of this Agreement*, all as of the date first above written.

 

 

 

DYNEGY INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

*Employee has agreed to and accepted the terms of this Agreement utilizing
online grant acceptance capabilities with E*Trade Financial, the Company’s
equity plan administrator.

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

Performance Criteria

 

The following Performance Criteria shall apply to the Performance Award
described in the attached PERFORMANCE AWARD AGREEMENT, dated as of the 18th day
of March, 2013, between DYNEGY INC., a Delaware corporation (“Dynegy”), and all
of its Affiliates (collectively, the “Company”), and the Employee.

 

1.                                      Performance Period: January 1, 2013
through December 31, 2015.

 

2.                                      Performance Criteria: Total Shareholder
Return, which shall be calculated utilizing a volume-weighted average price
(VWAP) by comparing the cumulative total stockholder return (“TSR”) for Dynegy’s
common stock relative to the TSR for the Designated Peer Group and assuming that
any dividends paid by Dynegy or the Designated Peer Group are reinvested on a
daily basis.  For this purpose, TSR is calculated based on (a) the average stock
price for a share of common stock during the 10 trading days both before and
after January 1, 2013 and (b) the average stock price for a share of common
stock during the 10 trading days both before and after December 31, 2015.

 

3.                                      Designated Peer Group: Any member of the
Designated Peer Group (see Exhibit 2) that undergoes a “change of control
event”, or significant change in business direction, prior to the end of the
Performance Period may be removed from the Designated Peer Group at the
discretion of the Human Resources and Compensation Committee.  A “change of
control event” shall mean: (i) when a company completes the sale of assets
having a gross sales price which exceeds 50% of the consolidated total
capitalization of the company (consolidated total stockholders’ equity plus
consolidated total long-term debt as determined in accordance with generally
accepted accounting principles) as at the end of the last full fiscal quarter
prior to the date such determination is made; or (ii) any corporation, person or
group within the meaning of Section 13(d)(3) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Act”), becomes the beneficial owner
(within the meaning of Rule 13d-3 under the Act) of voting securities of the
company representing more than 30% of the total votes eligible to be cast at any
election of directors of the company.

 

4.                                      Award Level: The Award Level shall be
determined based on the percentile rank of Relative TSR.  For this purpose, the
following shall apply:

 

Percentile Rank(1)

 

Award Level(2)

 

 

 

 

 

90th% or better: (Maximum)

 

200

%

 

 

 

 

75th%

 

175

%

 

 

 

 

50th% (Target):

 

100

%

 

 

 

 

25th% (Minimum)

 

50

%

 

 

 

 

Below 25th%

 

0

%

 

--------------------------------------------------------------------------------

(1)  If absolute TSR is negative across the Designated Peer Group, award payouts
will be capped at 100%, regardless of relative TSR positioning.

(2)  Linear interpolation will be applicable to the percentages between 25% and
50%, 50% and 75%, and 75% and 90%.

 

--------------------------------------------------------------------------------


 

Exhibit 2

 

Designated Peer Group

 

·                  AES Corporation (AES)

·                  DTE Energy Company (DTE)

·                  FirstEnergy (FE)

·                  Public Service Enterprise Group (PSEG)

·                  Ameren Corporation (AEE)

·                  Edison International (EIX)

·                  NextEra Energy, Inc (NEE)

·                  Sempra Energy (SRE)

·                  Calpine Corporation (CPN)

·                  Entergy Corporation (ETR)

·                  NRG Energy Inc. (NRG)

·                  Dominion Resources, Inc. (D)

·                  Exelon Corporation (EXC)

·                  PPL Corporation (PPL)

 

--------------------------------------------------------------------------------